        Case 1:20-cv-08497-AT Document 17 Filed 03/08/21 Page 1 of 1




                                                                                    Matthew D. McGill
                                                                                    Direct: +1 202.887.3680
                                                                                    Fax: +1 202.530.9662
                                                                                    MMcGill@gibsondunn.com




March 8, 2021

Hon. Analisa Torres
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 15D
New York, NY 10007

Re:    Pharo Gaia Fund et al. v. The Bolivarian Republic of Venezuela, No. 20-cv-8497

Dear Judge Torres:

        Plaintiffs Pharo Gaia Fund, Ltd., Pharo Macro Fund, Ltd., and Pharo Trading Fund,
Ltd. (collectively, the “Funds”) submit this letter in accordance with the Court’s Order of
February 8, 2021, Dkt. 16, directing the Funds to submit a letter updating the Court on the
status of service if service has not been completed by March 8, 2021.

        As a reminder, on January 6, 2021, counsel for the Funds emailed the Department of
State at the address designated for such inquiries, asking about the status of service. On
January 14, 2021, the Department of State responded that it was “still in the process of serving
the documents,” but that it “expect[ed] this will be accomplished soon,” and invited counsel
to follow up on the week of January 25. On January 26, 2021, counsel for the Funds inquired
again as to the status of service. The Department of State advised counsel that it “expect[ed]
the documents will be transmitted next week,” and once the Department has “the certified copy
complete, [the Department] will return the package to the court and provide a courtesy copy
to [the Funds].” Counsel for the Funds received no indication of service during the week of
February 1, 2021. On the morning of February 8, 2021, counsel for the Funds requested a
status update from the Department. The Department responded that it had “not yet received
confirmation of delivery,” but understood “it is in progress.”

       On March 8, 2021, the Department advised in response to an inquiry from counsel for
the Funds that “[t]he documents have been transmitted,” but that the Department is still “in the
process of finalizing and returning to the clerk a certified copy of the diplomatic note of
transmittal.”

Sincerely,

/s/ Matthew D. McGill

Matthew D. McGill
